DETAILED ACTION
The pending claims are 1, 3-8, and 14.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 4/11/2022 have been entered.
The affidavit under 37 CFR 1.132 filed 4/11/2022 is insufficient to overcome the rejection of claim 1 based upon 102(a)(1) as set forth in the last Office action because:  The rejection is based upon 102(a)(1), anticipation, and the declaration denotes unexpected results, which is an argument against obviousness. However, evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). 
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. 
Applicant generally argues, in Keeley US '455, the resin tip (tip 4) is attached to the coil (carrier member 2) such that the resin tip covers an end portion of the coil, as shown in Fig. 9 and Fig. 10, which shows an exploded perspective view of the device of Fig. 9 (e.g., see paragraph [0033] to [0034]). Applicant further argues that the resin tip (4) is placed outside the outer diameter of the coil (2), as shown in the drawings (e.g., see Fig. 9 to Fig. 13 of the cited references) and therefore could not be “sandwiched” between the coil. However, Keeley US '455 discloses the tip 4 is formed at the distal end of the device 11 by, for example, a laser, solder, adhesive, or melting the hydrogel material itself (Keeley US '455, col. 73) as disclosed in fig. 1 where the tip 4 is made from an adhesive, such as UV curable adhesive or epoxy (Keeley US '455, col. 76). Lastly, Keeley US '455 discloses the tip 4 and 5 are covered with adhesive which would inherently coat the outside of the coils completely, as disclosed in fig. 1, and encapsulate the ends, which would indicate that the space between the coil, of fig. 9 and 10, is filled with an adhesive such that it is sandwiched between the coils (Keeley US '455, col. 95). 
Applicant also argues that there are further advantageous properties to the current invention and submit a Declaration under 37 C.F.R. § 1.132. However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., (i) The resin tip can be firmly fixed to the coil (e.g., see paragraph [0044] of the instant specification); and (ii) It can be prevented for the resin tip to remain in a blood vessel (when the resin tip is detached from the coil under constraint) during a procedure (e.g., see paragraph [0005] of the instant specification); and (iii) The diameter of the distal part of the instrument can be reduced to improve insertion of the instrument into the body lumen (e.g., see paragraph [0044] of the instant specification.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lastly, applicant argues that since claim 1 is not obviated or anticipated by the prior art, there is no proper rationale and/or reasonable expectation of success for the combination of the secondary references. However, as disclosed above, Keeley US '455 does anticipate the invention as disclosed and would be obvious in view of the secondary references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the separating part comprises only one separating part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. However, for the purpose of compact prosecution the examiner will interpret this limitation to mean that there is only one separating part, as defined by col 6 of the specification, “a part of the wire where adjacent wires are not in contact”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention and (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3-5, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Keeley ‘562 (US2011/0184455).
Regarding claim 1, Keeley ‘562 discloses an in-vivo indwelling instrument (device 11), comprising: 
a coil (carrier member 2) that is formed by winding a wire to form a lumen of the coil so that the coil extends from a proximal end to a distal end; 
a resin tip (tip 4) that is connected to the distal end of the coil; 
and a stretch resistant member (stretch resistant member 10) that is provided in the lumen of the coil and is connected to the resin tip (tip 4) or the distal end of the coil, wherein the coil includes a contacting part which is in the distal end of the coil and is a part of the wire where adjacent wires are in contact with each other by a length of at least one round or more, and a separating part which is placed on a proximal side of the contacting part and is a part of the wire where adjacent wires are not in contact, a part of the resin tip (tip 4) is placed in the separating part so that the resin tip (tip 4) is fixed to the distal end of the coil (Fig. 9 discloses a device which has coils in contact with each other and a portion where the coils are separate, Keeley ‘562) and a part of the resin tip (tip 4) is sandwiched between the adjacent wires of the separating part, and the resin tip is placed inside an outer diameter of the coil (The tip 4, disclosed as inside an outer diameter in fig. 1 which shows the tip as covered and encapsulated by adhesive which inherently fill between gaps of the coils becoming sandwiched, Keeley ‘562, col. 73, 76, 89, and 95).
Regarding claim 3, Keeley ‘562 discloses the in-vivo indwelling instrument (device 11) according to claim 1, wherein a part of the resin tip (tip 4) is placed inside the coil (carrier member 2) at the separating part (Both ends of the implant 11 are covered with adhesive 4 and 5 to secure the stretch resistant member 10 and encapsulate the ends of the expansile element 1, Keeley ‘562, col. 95).
Regarding claim 4, Keeley ‘562 discloses the in-vivo indwelling instrument (device 11) according to claim 1, wherein the separating part is placed at a second pitch or more and tenth pitch or less from the distal end of the coil (Fig. 9 discloses a separating part at the 6th pitch).
Regarding claim 5, Keely ‘455 discloses the in-vivo indwelling instrument (device 11) according to claim 1, wherein a part of the resin tip (tip 4) has a color that is different from a color of the coil at the separating part (Carrier member 2 is composed of different material than the tip and would inherently be a different color, Keeley ‘526, col. 76, and fig. 9.).
Regarding claim 7, Keeley ‘562 discloses the in-vivo indwelling instrument (device 11) according to claim 1, wherein the stretch resistant member (stretch resistant member 10) is connected to a connecting part of the distal end of the coil, which is located between the distal end between the separating part of the coil (the stretch resistant member 10 may be attached near the distal end of the carrier member 2, col. 84. Fig. 13 discloses the stretch resistant member attached between the distal end and the portion of the coil with separate wire coils).
Regarding claim 14, as interpreted above, Keeley ‘562 discloses the in-vivo indwelling instrument (device 11) according to claim 1, wherein the separating part comprises only one separating part (Fig. 7 discloses a device were at least one gap 7 is formed in the carrier member 2 and Fig. 9 discloses a tip with only one separating part indicating the device is disclosed as having one separating part, Keeley ‘562, col. 73, fig. 7, 9, and 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeley ‘562 (U.S. 12/911,562), in view of Truckai ‘849 (US 2004/0247849).
Regarding claim 6, Keeley ‘562 teaches the in-vivo indwelling instrument (device 11) according to claim 1, as seen above. 
However, Keeley ‘562 fails to teach an in-vivo indwelling instrument, wherein the resin tip includes a material that changes a color by light irradiation.
Truckai ‘849 teaches an in-vivo indwelling instrument, wherein the resin tip includes a material that changes a color by light irradiation (the polymer can carry light-reflecting filler particles for reflecting light energy of selected wavelengths, Truckai ‘849, col 102).
Keeley ‘562 and Truckai ‘849 are both considered to be analogous to the claimed invention because they are in the same field of treatment for vascular abnormalities. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keeley ‘562  to incorporate the teachings of Truckai ‘849 and provide an in-vivo indwelling instrument, as claimed above, with a material that changes a color by light irradiation as this would allow to determine disposition of the instrument through indicators and protectant of more light sensitive materials (Thus, the nerve bundle of FIG. 18B can be protected when light energy is used to thermally treat adjacent tissue; and a selected thermochromic transition temperature or event temperature, the material will reflect visible light of a unique wavelength to provide an indicator to the physician, Truckai ‘849, col 102 and 122).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeley ‘562 (U.S. 12/911,562), in view of Le ‘848 (U.S. 14/584,848).
Regarding claim 8, Keeley ‘562 teaches the in-vivo indwelling instrument (device 11) according to claim 7, as seen above. 
However, Keeley ‘562 fails to teach the connecting part is located within a central region, and the central region is a region defined by a circle having a diameter of half a maximum outer diameter of the coil and having a center that is a middle point of the maximum outer diameter in the view of a longitudinal direction of the coil.
Le ‘848 teaches an in-vivo indwelling instrument (implant system 100), the connecting part (reduced diameter portion 140) is located within a central region, and the central region is a region defined by a circle having a diameter of half a maximum outer diameter of the coil and having a center that is a middle point of the maximum outer diameter in the view of a longitudinal direction of the coil (The connecting part (reduced diameter portion 140) is located in the central region of the coil, Le ‘848, col. 33 and fig. 3).
Keeley ‘562 and Le ‘848 are both considered to be analogous to the claimed invention because they are in the same field of treatment for vascular abnormalities. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keeley ‘562 to incorporate the teachings of  Le ‘848 and provide an in-vivo indwelling instrument, as claimed above, as a centrally located stretch resistant member is less likely to stray from the coil and protect the stretch resistant member from exposure (This smaller diameter coiled region allows the stretch resistant member 10 to be wrapped around the member 2 without extending outwards past the diameter of the other coiled regions of the member 2. Additionally, a covering material 5 can be further positioned over the smaller diameter coiled region without the loops of the stretch resistant member 10 being exposed, Keeley ‘562, col. 89). 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P STEIN/Examiner, Art Unit 3771        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771